DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/03/2020 and 07/15/2021 have been considered.  
However, it should be noted that certain documents listed were not considered because no copy was provided. To comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
It should be further noted that certain documents listed were not considered because they fail to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
3.	Claims 1, 6 and 8 are objected to because of the following informalities:  
In Claim 1, the limitation, “extracting that extracts patterns that are used to detect unauthorized communication performed by the device, from the information collected by the  should read as “extracting patterns that are used to detect unauthorized communication performed by the device, from the information collected by the collecting;”(emphasis added).
Another limitation recites “determining that determines whether or not the degree of convergence is no less than a predetermined value.” (emphasis added). However, it should read as “determining whether or not the degree of convergence is no less than a predetermined value.”(emphasis added).
In Claim 6, the limitation, “approximating a change in a cumulative value of the number of patterns to a function that expresses a predetermined curve, thereby calculating a degree of convergence of the change;” (emphasis added) should read as “approximating a change in a cumulative value of the number of patterns to a function that expresses a predetermined curve, thereby calculating a degree of convergence of the change; and”(emphasis added).
Claim 8 suffer similar deficiency as in Claim 6 and appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a device that is neither a device that communicates with a predetermined specific communication destination, nor a device of which any of the number of communication destinations, the number of protocols that are used, and the number of ports that are used is no less than a predetermined number, as an IoT device from among devices connected thereto, and collects information regarding communication performed by the device that has been determined as the IoT device.” (emphasis added). 
However, it is unclear whether the “device” recited in the limitation is referring to the same device recited in claim 1 or a different one. Similarly, it is unclear that the “information regarding communication” referring to the same information collected in Claim 1, thus, making the claim indefinite.
Note: Applicant may overcome this rejection by changing “a device” to “the device” and “information regarding communication” to “the information regarding communication”. For the examination purposes, the examiner is interpreting that the applicant is referring to the same device and the same  information regarding the communication as discussed in Claim 1.
Further, the limitation recites the terms “the number of communication destinations”, “the number of protocols”, and “the number of ports”. However, there are no prior recitations of such terms in the claim or the claim which it depends on. There is lack of antecedent basis for these terms in the claim.
Note: Applicant may overcome this rejection by changing “the number of communication destinations”, “the number of protocols” and “the number of ports” to “a number of communication destinations”, “a number of protocols” and “a number of ports”.

communication occurs; and a period of intervals at which communication occurs, regarding communication performed by the device, as a pattern of the communication” (Emphasis added). 
However, it is unclear whether the “communication” recited in the limitation is referring to the same communication recited in claim 1 or different ones, therefore making the claim indefinite.
Note: Applicant may overcome this rejection by changing each instance of “communication” highlighted above to “the communication”. For the examination purposes, the examiner is interpreting that the applicant is referring to the same communication as discussed in Claim 1.
Claim 4 recites in a limitation “wherein the calculating calculates the degree of convergence by approximating the change in the cumulative value of the number of patterns to a function that includes, as a variable, a period of time elapsed from when collection of information regarding the device was started, a logarithm of the period of time, a cumulative amount of communication that has occurred in the device, a logarithm of the cumulative amount of communication, or a cumulative total number of connections that have occurred” (Emphasis added). 
However, it is unclear whether the “collection of information” recited in the limitation is referring to the same collected information recited in claim 1 or a different one, thus making the claim indefinite.
Note: Applicant may overcome this rejection by changing each instance of “collection of information” to “the collection of information”. For the examination purposes, the examiner is interpreting that the applicant is referring to the same collected information recited in Claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 3-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono Kazuhiro (JP 2009-135649 A, hereinafter Kazuhiro) [As disclosed in IDS] in view of Kovacs, Istvan Z. et al. (“Mobile broadband traffic forecast modeling for network evolution studies”, IEEE 2011, hereinafter Kovacs). 

Regarding Claim 1, 
Kazuhiro discloses a determination apparatus comprising (Kazuhiro: ¶ [0012] unauthorized access analysis system 100 may be implemented by a single computer as a whole, or may be realized by a computer in which each element included in the unauthorized access analysis system 100 is implemented by a different computer, and each computer is connected via a network, ¶¶ [0011-0012, 0025, Abstract]): 
a memory (Kazuhiro: ¶ [0067] a ROM (Read Only Memory) 913, a RAM (Random Access Me), and a RAM () 911 are provided); and 
a processor coupled to the memory and programmed to execute a process comprising (Kazuhiro: ¶ [0067] CPU 911 (a Central Processing Unit, a central processing unit, a processing unit, an arithmetic unit, a microprocessor, a microcomputer, and a process or) that executes a program. For example, a ROM (Read Only Memory) 913, a RAM (Random Access Me), and a RAM () 911 are provided, ¶ [0070]): 
collecting information regarding communication performed by a device (Kazuhiro: ¶ [0014] the information collection unit 6 periodically collects the F/W, the S-NIDs, and the packet logs of the packet collection device…, totalizes information of a packet necessary for detecting an unauthorized access from a packet log collected by an information collecting…, per unit time per source IP address, ¶¶ [0013, 0032, Abstract]); 
(Kazuhiro: ¶ [0015] acquires the learning data for a predetermined time from the time series data to be subjected to the abnormality detection, ¶ [0018] classifies the data portion included in the time-series data into a plurality of data types. This data type is called pattern, [Abstract] predetermined regions, and performs principal component analysis for each region to compute the feature value. A data normalization portion 740 classifies the feature value of each region into patterns, ¶¶ [0014, 0027-0028, 0031]); 
approximating a change in a cumulative value of the number of patterns to a function that expresses a predetermined curve, thereby calculating a degree of convergence of the change (Kazuhiro: ¶ [0009] count the data type provided by the data classification unit, to monitor the increase status of the data type, to determine whether the number of data types has converged, and until the number of data types has converged, ¶ [0023] The convergence determination unit 750 counts the number of patterns provided by the data normalization unit 740, monitors an increase state of the pattern, and determines whether or not the number of patterns converges, ¶¶ [0033, 0054, 0056]); and 
determining that determines whether or not the degree of convergence is no less than a predetermined value (Kazuhiro: ¶ [0056] When the difference between the number of items counted at this time and the number of items NPP counted last time is within the threshold TH, the convergence determination unit 750 considers that the number of patterns has converged, outputs an end instruction to the data input/ processing unit 720…, If the difference is equal to or larger than the threshold value TH, it is assumed that learning is continued, and the processing of the data input/ processing unit 720 is continued, [Abstract]).

approximating a change in a cumulative value of the number of patterns to a function that expresses a predetermined curve, thereby calculating a degree of convergence of the change. 
However, Kovacs from the same field of endeavor as the claimed invention discloses a 
mathematical modeling framework for the mobile broadband traffic growth to be employed in mobile network evolution studies. We show that an “S-curve” model based on the Gompertz function can be appropriately parameterized and provides sufficient flexibility for predicting various traffic growth scenarios (Kovacs: [Abstract]), a quantitative mobile broadband traffic forecast model, mathematically based on the Gompertz function [6]. The proposed traffic forecast
framework is analyzed in the generic setting of a dense urban European network deployment scenario (Kovacs: [Page 1, Col. 2]), “S-curve” or sigmoid models are part of the general
category of quantitative adoption models, expressed mathematically in the form of functions: linear, exponential, modified-exponential, logistic, Gompertz (Kovacs: [Page 1, Col. 2, Section II. A.]), parameter K can be determined from (6) and (7) using numerical approximation (Kovacs: [Page 2, Col. 2, Section C], See also Figure. 1--Total TF#2 converging to 60%), and different UE categories (smart-phones, USB-dongles, access points, etc) can also be considered in order to better model the traffic load and type in realistic network setting (Kovacs: [Page 5, Col. 2 Section IV]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kovacs in the teachings of Kazuhiro. A person having ordinary skill in the art would have been motivated to do so because of its more intuitive parameterization modeling flexibility (Kovacs: [Page 2, Col. 1, Para. 1]).



Regarding Claim 3,
Claim 3 is dependent on Claim 1, and the combination of Kazuhiro and Kovacs discloses all the limitations of Claim 1. Kazuhiro further discloses wherein the extracting extracts any of: a communication destination (Kazuhiro: ¶ [0014] detects abnormal network traffic based on data …, Counting of the number of packets, the number of packets per destination port, ¶¶ [0041, 0073]); a protocol; a communication amount for each connection (Kazuhiro: ¶ [0014] detects abnormal network traffic based on data …, Counting of the number of packets, the number of packets per destination port, or the packet length is performed, ¶¶ [0041, 0073]); a time zone in which communication occurs; and a period of intervals at which communication occurs, regarding communication performed by the device, as a pattern of the communication (Kazuhiro: ¶ [0014] detects abnormal network traffic based on data, ¶ [0041] data of the number of packets per source IP address, and normally such input data 710 irregularly occurs, so that the data input/processing unit 720 collects data in advance every predetermined aggregation unit time. In FIG. 10, the event occurrence date and time (the date and time of occurrence of the event occurrence) is an irregular time interval, ¶ [0073]).

Regarding Claim 4,
Claim 4 is dependent on Claim 1, and the combination of Kazuhiro and Kovacs discloses all the limitations of Claim 1. However, Kazuhiro does not explicitly disclose wherein the calculating calculates the degree of convergence by approximating the change in the cumulative value of the number of patterns to a function that includes, as a variable, a period of time elapsed from when collection of information regarding the device was started, a logarithm of the period of time, a cumulative amount of communication that has occurred in the device, a logarithm of the cumulative amount of communication, or a cumulative total number of connections that have occurred.

mathematically based on the Gompertz function [6] (Kovacs: [Page 1, Col. 2]), “S-curve” or sigmoid models are part of the general category of quantitative adoption models, expressed mathematically in the form of functions: linear, exponential, modified-exponential, logistic, Gompertz (i.e. function for approximating the convergence) (Kovacs: [Page 1, Col. 2, Section II. A.], See also Eq. (1) parameters---Page 2. Col. 1), where t is the time, K is the asymptote for t->∞, P0 is the initial value at t=0 reference, α is the growth rate and ln() is the natural base logarithm function. In order to define the function we have to set its three parameters: K, P0 and α (Kovacs: [Page 2, Col. 1, Section A]), and targets a finite time period [tstart : tend] which can be normalized to t = [0 : tend – tstart] (i.e. period of time since the start)…, the period of interest is evaluated as Pend = P(tend - tstart), while the P0 parameter is interpreted as the initial technology penetration value at normalized time t = 0, P(0)…, parameter K can be determined from (6) and (7) using numerical approximation (Kovacs: [Page 2, Col. 2, Section C], See also Figure. 1--Total TF#2 converging to 60%).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kovacs in the teachings of Kazuhiro. A person having ordinary skill in the art would have been motivated to do so because of its more intuitive parameterization modeling flexibility (Kovacs: [Page 2, Col. 1, Para. 1]).

Regarding Claim 5,
Claim 5 is dependent on Claim 1, and the combination of Kazuhiro and Kovacs discloses all the limitations of Claim 1. Kazuhiro further discloses wherein, upon determining that the degree of convergence is less than the predetermined value (Kazuhiro: [0056] When the difference between the number of items counted at this time and the number of items NPP counted last time is within the threshold TH, the convergence determination unit 750 considers that the number of patterns has converged, outputs an end instruction to the data input/ processing unit 720…, If the difference is equal to or larger than the threshold value TH, it is assumed that learning is continued, and the processing of the data input/ processing unit 720 is continued,¶ [0033] determines that the number of patterns does not increase even after a predetermined period of time has elapsed, [Abstract]), the determining further determines whether or not a predetermined period has elapsed from when the collection of information regarding the device was started.
However, Kazuhiro does not explicitly disclose: the determining further determines whether or not a predetermined period has elapsed from when the collection of information regarding the device was started.
However, Kovacs further discloses where t is the time, K is the asymptote for t->∞, P0 is the 
initial value at t=0 reference, α is the growth rate and ln() is the natural base logarithm function. In order to define the function we have to set its three parameters: K, P0 and α (Kovacs: [Page 2, Col. 1, Section A]), and targets a finite time period [tstart : tend] which can be normalized to t = [0 : tend – tstart] (i.e. period of time since the start)…, the period of interest is evaluated as Pend = P(tend - tstart), while the P0 parameter is interpreted as the initial technology penetration value at normalized time t = 0, P(0)…, parameter K can be determined from (6) and (7) using numerical approximation (Kovacs: [Page 2, Col. 2, Section C]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kovacs in the teachings of Kazuhiro. A person having ordinary skill in the art would have been motivated to do so because of its more intuitive parameterization modeling flexibility (Kovacs: [Page 2, Col. 1, Para. 1]).


Regarding Claim 6,
 	Kazuhiro discloses a determination method that is to be performed by a computer (Kazuhiro:  ¶ [0001] techniques for monitoring unauthorized access, ¶ [0012] unauthorized access analysis system 100 may be implemented by a single computer as a whole, or may be realized by a computer in which each element included in the unauthorized access analysis system 100 is implemented by a different computer, and each computer is connected via a network, ¶ [0025] data processing method), comprising and discloses all the limitations of Claim 6, in combination with Kovacs, as discussed in Claim 1. Therefore, Claim 6 is rejected using the same rationales as discussed in Claim 1.

Regarding Claim 8,
Kazuhiro discloses a non-transitory computer-readable recording medium having stored therein a program, for determination, that causes a computer to execute a process (Kazuhiro: ¶ [0012] unauthorized access analysis system 100 may be implemented by a single computer as a whole, or may be realized by a computer in which each element included in the unauthorized access analysis system 100 is implemented by a different computer, and each computer is connected via a network, ¶ [0067] CPU 911 (a Central Processing Unit, a central processing unit, a processing unit, an arithmetic unit, a microprocessor, a microcomputer, and a process or) that executes a program. For example, a ROM (Read Only Memory) 913, a RAM (Random Access Me), and a RAM () 911 are provided, ¶¶ [0025, 0070]), comprising and discloses all the limitations of Claim 8, in combination with Kovacs, as discussed in Claim 1.
Therefore, Claim 8 is rejected using the same rationales as discussed in Claim 1.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Ono Kazuhiro (JP 2009-135649 A, hereinafter Kazuhiro) [As disclosed in IDS] in view of Kovacs, Istvan Z. et al. (“Mobile broadband traffic forecast modeling for network evolution studies”, IEEE 2011, hereinafter Kovacs), and further in view of Matthieu et al. (US 2016/0048114 A1, hereinafter Matthieu).

Regarding Claim 2,
Claim 2 is dependent on Claim 1, and the combination of Kazuhiro and Kovacs discloses all the limitations of Claim 1. However, Kazuhiro and Kovacs do not explicitly disclose wherein the collecting determines a device that is neither a device that communicates with a predetermined specific communication destination, nor a device of which any of the number of communication destinations, the number of protocols that are used, and the number of ports that are used is no less than a predetermined number, as an IoT device from among devices connected thereto, and collects information regarding communication performed by the device that has been determined as the IoT device.
However, Matthieu from the same field of endeavor as the claimed invention discloses 
designing a control system for an IoT device (Matthieu: [Abstract]), an IoT device may include any device or system having sensing or control functionality. IoT devices are also connectable to a wide area network (WAN), even if much of the time the device is only connected to a local network and/or completely unconnected from a network (Matthieu: ¶ [0016]), the messaging system 102 enables IoT devices, other devices or machines, and/or systems to message or otherwise communicate with other IoT devices (Matthieu: ¶ [0028]), and information about IoT devices, other devices or machines, and/or systems registered with messaging system 102 may be transmitted to device directory 104 for storage…, Device directory 104 may also maintain various lists, such as white lists and/or black lists. For example, device directory 104 may maintain a whitelist that  (i.e. specifically identifying IOT devices from other devices in the network) (Matthieu: ¶ [0033], ¶ [0035]) and data analytics systems may gather information from devices, systems, and/or control systems for data analysis…, data from sensors may be provided to the analytics systems, which may process the data for trends (i.e. collecting information from IOT devices) (Matthieu: ¶ [0023]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wood in the teachings of Kazuhiro and Kovacs. A person having ordinary skill in the art would have been motivated to do so because use of whitelists and blacklists ensures that users only have access to those UUIDs, IoT devices, other devices or machines, and/or systems for which the users have permission (Matthieu: ¶ [0033]), and enables platform network 110 to monitor a performance, behavior, and/or state of any IoT device…, within the control system and to send a resulting message or payload to any other IoT device…, in the control system based on the monitored performance, behavior, and/or state (Matthieu: ¶ [0037]).

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US-20190182170-A1
US-10581902-B1
US-20060259620-A1
US-20160330226-A1

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG W. KIM can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMEERA WICKRAMASURIYA/
Examiner, Art Unit 2494

/Jeremy S Duffield/Primary Examiner, Art Unit 2498